        Case 2:18-cv-01714-JAM-DB Document 46 Filed 06/17/20 Page 1 of 3


 1   C. CHRISTINE MALONEY (SBN 226575)
     Maloney Employment Law
 2   203 Flamingo Road, Suite 305
     Mill Valley, CA 94941
 3
     Telephone: (415) 754-8081
 4   Email: christine@maloney-worklaw.com

 5   Attorneys for Defendant
     COUNTY OF EL DORADO
 6

 7

 8

 9

10                                  UNITED STATES DISTRICT COURT

11
                                   EASTERN DISTRICT OF CALIFORNIA
12

13    ELIZABETH BALES, an individual                  )   Case No. 2:18-cv-01714-JAM-DB
                                                      )
14                   Plaintiff                        )   AMENDED STIPULATION AND ORDER
             vs.                                      )   TO (1) CONTINUE AND MODIFY
15                                                    )   SUMMARY JUDGMENT DEADLINES
      COUNTY OF EL DORADO; TERI                       )   AND (2) CONTINUE TRIAL AND
16
      MONTEROSSO, and DOES 1-50,                      )   RELATED DATES
17    inclusive,                                      )
                                                      )   COMPLAINT FILED: June 13, 2018
18                   Defendants                       )   TRIAL DATE:      October 5, 2020
                                                      )
19
                                              I.      STIPULATION
20
            Plaintiff ELIZABETH BALES and Defendant COUNTY OF EL DORADO (collectively
21

22   referred to as “the Parties”) hereby stipulate and agree as follows:

23          1.      Upon Defendant’s ex parte application arising from COVID-19 impacts, the Court
24   entered a Minute Order on March 24, 2020 (Dkt. No. 43) modifying the original case schedule and
25
     re-setting the deadline for Defendant County to file its summary judgment motion to June 16, 2020
26
     and hearing on July 14, 2020. The Order also reset the date for the final pretrial conference in this
27
     case to August 21, 2020, with the Joint Pretrial Statement due 7 days earlier. Trial is now set for
28
                                                        1
     AMENDED STIPULATION AND [PROPOSED] ORDER TO CONTINUE AND MODIFY SUMMARY JUDGMENT
     DEADLINES AND CONTINUE TRIAL AND RELATED DATES
         Case 2:18-cv-01714-JAM-DB Document 46 Filed 06/17/20 Page 2 of 3


 1   October 5, 2020.

 2          2.      Counsel for the Parties continue to be impacted by applicable “shelter in place”
 3
     orders, including the continued closure of law libraries, closure of office facilities, limitations on
 4
     business services, and the general slow-down of all aspects of daily life. The Parties agree that
 5
     further continuance of summary judgment, trial, and related deadlines is necessary and appropriate.
 6
            3.      Having received calendar information from the Court on June 16, 2020, the Parties
 7

 8   have amended their proposed deadlines. The Parties propose and agree on the following modified

 9   deadlines:
10                  Summary judgment filing:                 June 30, 2020
11                  Summary judgment opposition:             August 11, 2020
                    Summary judgment reply:                  August 18, 2020
12                  Summary judgment hearing:                September 15, 2020, 1:30 p.m.
13                  Joint pretrial statement:                October 23, 2020
                    Final pretrial conference:               October 30, 2020, 10:00 a.m.
14                  Trial:                                   December 7, 2020, 9:00 a.m.
15
     IT IS SO STIPULATED.
16
     JML LAW, APSC
17

18          /s/ Cathryn G. Fund
     ________________________________
19   Joseph M. Lovretovich
     Cathryn G. Fund
20   Attorneys for Plaintiff
     ELIZABETH BALES
21

22   DATE: June 16, 2020

23   MALONEY EMPLOYMENT LAW

24          /s/ C. Christine Maloney
     ________________________________
25
     C. Christine Maloney
26   Attorney for Defendant
     COUNTY OF EL DORADO
27
     DATE: June 16, 2020
28
                                                         2
     AMENDED STIPULATION AND [PROPOSED] ORDER TO CONTINUE AND MODIFY SUMMARY JUDGMENT
     DEADLINES AND CONTINUE TRIAL AND RELATED DATES
        Case 2:18-cv-01714-JAM-DB Document 46 Filed 06/17/20 Page 3 of 3


 1                                              II.        ORDER

 2          Based upon the foregoing stipulation of the Parties, the Court finds good cause to further
 3
     continue, modify and reset the following deadlines:
 4
                   Summary judgment filing:                June 30, 2020
 5                 Summary judgment opposition:            August 11, 2020
 6                 Summary judgment reply:                 August 18, 2020
                   Summary judgment hearing:               September 15, 2020, 1:30 p.m.
 7                 Joint pretrial statement:               October 23, 2020
 8                 Final pretrial conference:              October 30, 2020, 10:00 a.m.
                   Trial:                                  December 7, 2020, 9:00 a.m.
 9
            IT IS SO ORDERED.
10

11   Date: June 16, 2020                                   /s/ John A. Mendez____________
                                                           Hon. John A. Mendez
12                                                         United States District Court Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
     AMENDED STIPULATION AND [PROPOSED] ORDER TO CONTINUE AND MODIFY SUMMARY JUDGMENT
     DEADLINES AND CONTINUE TRIAL AND RELATED DATES
